Exhibit 10.3

 

AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This amendment (the “Amendment”) is effective as of the 20th day of October,
2010, and is made by and between Congaree Bancshares, a South Carolina
corporation (the “Company”), Congaree State Bank, a South Carolina state bank
and wholly owned subsidiary of the Company (the “Bank”; together with the
Company, the “Employer”), and Stephen P. Nivens, an individual resident of South
Carolina (the “Executive”).

 

WHEREAS, the Executive and the Employer entered into an employment agreement,
dated February 15, 2006 (the “Agreement”), whereby the Executive agreed to serve
as Chief Business Development Officer of the Bank and Senior Vice President and
Chief Business Development Officer of the Company;

 

WHEREAS, the Executive and the Employer amended the Agreement, during the second
half of 2007 (the “Amended and Restated Agreement”), to amend certain outdated
provisions in the Agreement and to ensure documentary compliance with the final
regulations of Section 409A of the Internal Revenue Code;

 

WHEREAS, the Executive and the Company entered into a letter agreement, dated
January 9, 2009, to ensure compliance with Section 111(b) of the Emergency
Economic Stabilization Act of 2008 and to acknowledge modification of certain
provisions of the Amended and Restated Agreement during the period which the
United States Department of Treasury (the “Treasury”) holds any equity or debt
securities of the Company acquired through the Company’s participation in the
Treasury’s Troubled Asset Relief Program – Capital Purchase Program (the “CPP”);
and

 

WHEREAS, the parties now desire to further amend the Amended and Restated
Agreement to (i) revise the cash bonus provision to comply with the regulatory
guidance of the South Carolina Board of Financial Institutions regarding
incentive compensation and (ii) update an outdated provision and to ensure
documentary compliance with the final Treasury regulations under Section 409A of
the Internal Revenue Code and IRS Notice 2010-6 issued pursuant thereto.

 

NOW, THEREFORE, the Company, the Bank, and the Executive do hereby agree as
follows:

 

1.            Section 3(b) of the Amended and Restated Agreement is hereby
deleted in its entirety and replaced with the following:

 

(b)     The Executive shall be eligible to receive a cash bonus equaling up to
50% of the previous year’s salary and compensation if the Bank achieves certain
performance levels established by the Board from time to time (the “Bonus
Plan”).  Any bonus payment made pursuant to this Section 3(b) shall be made the
earlier of (i) 70 calendar days after the previous year end

 

--------------------------------------------------------------------------------


 

for which the bonus was earned by the Executive and became a payable of the
Employer or (ii) the first pay period following the Employer’s press release
announcing its previous year’s financial performance.

 

2.            The scrivener’s error labeling Section 4 of the Amended and
Restated Agreement as Section 2 is hereby corrected by deleting the section
heading “2. Termination” and substituting the section heading “4. Termination”
in lieu thereof.

 

3.            Section 4(g) of the Amended and Restated Agreement is hereby
deleted in its entirety and replaced with the following:

 

(h)     With the exceptions of the provisions of this Section 4, and the express
terms of any benefit plan under which the Executive is a participant, it is
agreed that, upon termination of the Executive’s employment, the Employer shall
have no obligation to the Executive for, and the Executive waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits).  Within 45 days of the Executive’s Termination of Employment, and as
a condition to the Employer’s obligation to pay any severance hereunder, the
Employer and the Executive shall enter into mutually satisfactory form of
release, and may not revoke such release within the revocation period stated in
such release, acknowledging such remaining obligations and discharging both
parties, as well as the Employer’s officers, directors and employees with
respect to their actions for or on behalf of the Employer, from any other claims
or obligations arising out of or in connection with the Executive’s employment
by the Employer, including the circumstances of such termination.

 

3.             All other terms and conditions of the Amended and Restated
Agreement, except as modified herein, shall remain in full force and effect and
shall be binding on the parties hereto, their heirs, successors, and assigns.

 

[Signatures appear on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Bank each have caused this Amendment to
be executed and its respective seals to be affixed hereunto by its respective
officers thereunto duly authorized, and the Executive has signed and sealed this
Amendment, effective as of the date first above written.

 

 

 

 

CONGAREE BANCSHARES, INC.

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

By:

/s/ X

 

By:

/s/ E. Daniel Scott

Name:

 

 

Name:

E. Daniel Scott

 

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

CONGAREE STATE BANK

ATTEST:

 

 

 

By:

/s/ X

 

By:

/s/ E. Daniel Scott

Name:

 

 

Name:

E. Daniel Scott

 

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Stephen P. Nivens

 

 

 

Stephen P. Nivens

 

--------------------------------------------------------------------------------